Title: To George Washington from Giuseppe Chiappe, 12 December 1794
From: Chiappe, Giuseppe
To: Washington, George


        
          Excellence
          Mogador [Morocco] le 12 Decembre 1794
        
        Je me donne de rechef l’honneur de m’addresser par celle cy à V. Exce pour lui representer que je me trouve depuis longtemps privé de reponse aux diverses lettres que j’ai eu l’honneur

de lui ecrire par la voye de Londres ainsi que par celles de Cadix & Gibraltar, chose qui m’afflige & chagrine, n’en pouvant Savoir la cause, Si par hazard j’ai manqué en quelque chose à mon devoir je prie votre Exce de croire que ç’est involontairement ç’est pourquoi j’ose esperer de votre bonté que vous voudres bien m’absoudre vut l’innocence de mes intentions & croire en même temps que je Suis toujours plein de Zele & de respect pour l’honorable Nation Americaine. cecy presuposé je continuerai de faire part à Votre Exce des nouvelles Politique de cet Empire Maroc la Capitale a été assiegèe pendant pres de deux mois par les Provinces de Son Voisinage, Suscitèes a force d’argent par Sy Abdrahman Ben Assar Gouverneur de la Ville de Saffy & de toutte la Province de Abda, Son but etoit de Faire expulser Muley Ischem qui avoit cy devant été proclamé Roy ou Soit Empereur, la Ville de Maroc vouloit Souttenir cette proclamation, plusieurs batailles en ont etes les Suittes avec quelque mortalité des deux côtes, Surquoi Sy Abdrahman Ben Nassar pour prevenir une majeure effusion du Principeaux de Sa Province pour aller traitter la Paix qui S’est enfin conclue Sour la Condition qui a été accordée de retroceder de la Proclamation de Muley Ischem qui Se trouve reduit au rang de Simple Prince Sans aucune part au Gouvernement, les Habitants de Maroc & les Gens des Provinces vouloient le faire accompagner a Salé avec tous les honneurs dus a Son Sang, & en lui fournissant tout ce qui lui seroit necessaire, le jour du depart etoit fixé, mais l’avant veille il jugea convenable de S’enfuir durant la nuit à un Sanctuaire proche de Maroc nomé l’Eglise de Sy Ballabes, ou il paroit que Sy Abdrahman Ben Nassar n’est pas intentioné de le laisser en repos; cependant l’autre Prince qui a été Proclamé au Nort & que notre ville a egallement reconnu depuis quelque temps & qui Se nome Muley Soliman S’est attiré par Ses bonnes qualités, l’amour & l’obeissance de touttes les Provinces du Nort ou il Se fait aimer & respecter par la prudence avec la quelle il les Gouverne, on nous fait esperer que nous ne tarderons pas a le voir icy, ce qui est fort a Souhaitter pour remettre l’ordre dans les Provinces, & la Suretè des routes; j’ai l’honneur d’etre connu de ce Prince & de reçevoir de ses Lettres ou il daigne m’assurer de Sa Protection & me fait aussi bien des promesses tres flatteuses, a Sa venue je me flatte de les voir realizer & lorsque je Serai admis a Son Audience je ne manquerai pas de proffitter de la bonne volontè

qu’il me temoigne pour lui exposer & representer (Suivant mon devoir) tout ce que je croirai convenable pour L’Honorable Nation Americaine & aurai Soin d’instruire Votre Excellence du resultat de mes demarches; je ne dois pas obmettre de vous dire que Sur la nouvelle qu’il eut du Siege de Maroc & de la deposition de Son Frere Muley Ischem, il lui ecrivit, lui offrant de Se retirer a Salé, ou comme bon Frere il lui donnerá tout ce qui lui Será necessa⟨ire⟩ & agreable, Muley Soliman dezire fort que les Puissan⟨ces⟩ Europeennes envoyent leurs Ambassadeurs pour le reconnoitre & renouveller les traittes, aussitôt qu’elles l’auront fait j’en instruirai Votre Excellence afin que L’Honorable Congres puisse décider a cet egard Ce que leur prudence croira le plus Convenable, entre temps je prie Votre Excellence de vouloir bien rapeller mes Services aux Representants de l’honorable Nation & de me Croire avec une respectueu⟨se⟩ Soummission De Votre Excellence Le Tres hble & tres Obeissant Serviteur.
        
          Giuseppe Chiappe
        
      